DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 have been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “focussing”. The examiner believes “focusing” is the correct word to use here.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”).
Regarding claim 1, Tsuyuki discloses in Fig. 7 of an endoscope comprising, in a distal part, a dichroic prism assembly configured to receive light from an object image through an entrance face of the dichroic prism assembly (Fig. 7- objective optical system 51 and pickup unit 53), the dichroic prism assembly comprising a first prism (Fig. 7 - second prism 54b), the first prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, 
	wherein the corners of the first prism are designed so that an incoming beam which enters the entrance face in a direction parallel to a normal of said entrance face (Fig. 7 – see light incident along an optical axis O) is partially reflected twice inside the first prism (paragraph 0165 - light incident along an optical axis O of the objective optical system 51 passes by approximately half (50%) through the joint surface, forms an optical image on the image pickup surface of the image pickup device 17a, with the remaining approximately half being reflected one time, then reflected for the second time) and exits the first prism through an exit face parallel to a normal of said exit face (Fig. 7 – see light incident along an optical axis O)towards a first sensor (Fig. 7-image pickup device 17 a), 
	wherein the normal of the entrance face and the normal of the exit face are perpendicular to each other (Fig. 7), and 
	wherein the dichroic prism assembly comprises a compensator prism between the first prism and the further dichroic prism assembly (Fig. 7- first prism 54a), 
Tsuyuki does not expressly teach a further dichroic prism assembly for splitting light in three light components, wherein the dichroic prism assembly comprises a compensator prism between the first prism and the further dichroic prism assembly, wherein a first path length travelled by the part of the incoming beam reflected twice inside the first prism towards the first sensor is the same as path lengths travelled by a part of the incoming beam not reflected inside the first prism and entering the further dichroic prism assembly towards each of three sensors, taking into account an adjustment for focal plane focus position difference in wavelengths to be detected at the first sensor and the three sensors.
However, Slagle teaches of an analogous device including a further dichroic prism assembly for splitting light in three light components (Fig. 2-color-separation prism assembly, red ray 50, blue ray 42, green ray 52), wherein a first path length travelled by the part of the incoming beam reflected twice inside the first prism towards the first sensor is the same as path lengths travelled by a part of the incoming beam not reflected inside the first prism and entering the further dichroic prism assembly taking into account an adjustment for focal plane focus position difference in wavelengths (paragraph 0165 - light incident along an optical axis O of the objective optical system 51 passes by approximately half (50%) through the joint surface, forms an optical image on the image pickup surface of the image pickup device 17a, with the remaining approximately half being reflected one time, then reflected for the second time).
Additionally, Ramesh teaches of a dichroic prism assembly (Fig. 5- trichroic prism 90) including each of three sensors, (Fig. 5 - first color sensor 108, second color sensor 110, and third color sensor 112) and wavelengths to be detected at the three sensors (Fig. 5 - first color sensor 108, second color sensor 110, and third color sensor 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Tsuyuki and Slagle. to provide each prism in the further dichroic prism assembly with a sensor and arrange the path lengths from the entrance face of the dichroic prism assembly to each of the sensors, as taught by Ramesh et al., in order to receive light and convert the light into electronic signals, which in turn could be transmitted to the processor for processing into analog or digital signals of images to be provided for display, such as to monitor (paragraph 0042 of Ramesh).
The modified device of Tsuyuki in view of Slagle and Ramesh will hereinafter be referred to as modified Tsuyuki.
Regarding claim 2, modified Tsuyuki teaches the endoscope according to claim 1, and Tsuyuki further discloses wherein the first prism is a pentagonal prism (Fig. 7 - second prism 54b).
Regarding claim 3, modified Tsuyuki teaches the endoscope according to claim 2, and Tsuyuki further discloses wherein the pentagonal prism has one right angle, two angles a and two angles 225-a, wherein 90 < a < 135 (Fig. 7 - second prism 54b).
Regarding claim 10, modified Tsuyuki teaches the endoscope according to claim 1, and Tsuyuki further discloses further comprising a lens (Fig. 2A –focus lens 21) for focussing light onto the dichroic prism assembly (Fig. 2; paragraph 0161-note that the aforementioned embodiment shown in FIG. 2 or the like uses the prism 18 using the right triangular prism shaped prism elements 18a and 18b as optical elements for separating an image into two images, but a configuration shown in FIG. 7 may also be used).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2012/0105594 to You et al. (hereinafter “You”).
Regarding claim 4, modified Tsuyuki teaches the endoscope according to claim 1, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein the first prism and the compensator prism have their bottoms aligned.
However, You teaches of an analogous device wherein the first prism and the compensator prism have their bottoms aligned (Fig. 10 - first part prism 301 and second part prism 302).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki so that the first prism and the compensator prism have their bottoms aligned, as taught by You. It would have been advantageous to make the combination in order to simultaneously capture a color image and a depth image ([0003] of You).
Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2009/0323192 to Towndrow et al. (hereinafter “Towndrow”).
Regarding claim 5, modified Tsuyuki teaches the endoscope according to claim 1, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein the dichroic prism assembly comprises a second prism, the second prism having a cross section with at least five corners with an inside angle of at least 90 degrees.
However, Towndrow teaches of an analogous device wherein the dichroic prism assembly comprises a second prism (Fig. 7- prism subsection 71), the second prism having a cross section with at least five corners with an inside angle of at least 90 degrees (Fig. 7- prism subsections 71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki to include a second prism, as taught by Towndrow. It would have been advantageous to make the combination in order to reduce the total length of the system ([0039] of Towndrow).
Regarding claim 6, modified Tsuyuki, as modified by Towndrow, teaches the endoscope according to claim 5, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein a second side of the second prism is provided with a second sensor.
However, Towndrow teaches of an analogous device wherein a second side of the second prism is provided with a second sensor ([0005]- Waveband separating beamsplitters have long been used in television and video cameras in order to efficiently split visible white light into red, green, and blue components that are directed to three separate sensors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki so that a second side of the second prism is provided with a second sensor, as taught by Towndrow. It would have been advantageous to make the combination in order to reduce the total length of the system ([0039] of Towndrow).
Regarding claim 9, modified Tsuyuki teaches the endoscope according to claim 1, but neither Tsuyuki nor Slagle nor Ramesh expressly teach comprising a further compensator prism connected to the second prism.
However, Towndrow teaches of analogous device comprising a further compensator prism connected to the second prism (Fig. 7 - prism subsections 72 and 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second prism of the modified device of modified Tsuyuki to include a further compensator prism connected to the second prism, as taught by Towndrow, in order to achieve the desired geometry of the incoming and outgoing beams ([0040] of Towndrow).
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2009/0323192 to Towndrow et al. (hereinafter “Towndrow”) and U.S. Publication No. 2012/0105594 to You et al. (hereinafter “You”).
Regarding claim 7, modified Tsuyuki, as modified by Towndrow, teaches the endoscope according to claim 6, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein at least one of the first sensor and the second sensor is an infrared light sensor.
However, You teaches of an analogous device wherein at least one of the first sensor and the second sensor is an infrared light sensor ([0035]- a second image sensor for generating an image with respect to the infrared light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki so that at least one of the first sensor and the second sensor is an infrared light sensor, as taught by You. It would have been advantageous to make the combination for generating an image with respect to the infrared light ([0035] of You).
Regarding claim 8, modified Tsuyuki, as modified by Towndrow, teaches the endoscope according to claim 6, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein, when light enters the second prism through an entrance face of the second prism, the light is partially reflected towards the second sensor, thereby travelling a first path length, and the light partially enters the first prism and is partially reflected towards the first sensor, thereby travelling a second path length, wherein the second prism is larger than the first prism so that the first and the second path lengths are the same.
However, Towndrow teaches of an analogous device wherein, when light enters the second prism (Fig. 7- incoming beam 60) through an entrance face of the second prism (Fig. 7-prism subsection 71), the light is partially reflected towards the second sensor ([0005]- Waveband separating beamsplitters have long been used in television and video cameras in order to efficiently split visible white light into red, green, and blue components that are directed to three separate sensors), thereby travelling a first path length, and the light partially enters the first prism (Fig. 7-prism subsection 74) and is partially reflected towards the first sensor ([0005]- Waveband separating beamsplitters have long been used in television and video cameras in order to efficiently split visible white light into red, green, and blue components that are directed to three separate sensors), thereby travelling a second path length, (Fig. 7-prism subsection 71) wherein the second prism is larger than the first prism so that the first and the second path lengths are the same (Fig. 7-prism subsection 71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki so when light enters the second prism through an entrance face of the second prism, the light is partially reflected towards the second sensor, thereby travelling a first path length, and the light partially enters the first prism and is partially reflected towards the first sensor, thereby travelling a second path length, wherein the second prism is larger than the first prism so that the first and the second path lengths are the same, as taught by Towndrow. It would have been advantageous to make the combination in order to reduce the total length of the system ([0039] of Towndrow).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2017/0340861 to Wildes.
Regarding claim 11, modified Tsuyuki teaches the endoscope according to claim 1, and Tsuyuki further discloses using an integrated cable (Fig. 1-first cable 9) for providing light from a light engine onto a surgical field to illuminate ([0024]-a light guide connector 9a at an end of a first cable 9 through which a light guide 8 that extends from the operation section 7 and transmits illuminating light is inserted is detachably connected to the light source apparatus 3), but neither Tsuyuki nor Slagle nor Ramesh expressly teach using an integrated cable comprising an optical fiber core, the optical fiber core surrounded by a plurality of coax cables for transporting sensor data.
However, Wildes teaches of an analogous endoscopic device using an integrated cable comprising an optical fiber core, the optical fiber core surrounded by a plurality of coax cables for transporting sensor data (Fig. 1; [0021]-  conductive elements 14 may include, but are not limited to: wires, coax cables (coax), optical fibers, flex circuits, and so forth. In some instances the cable 12 may include lumens or tubing (e.g., capillary tubes) suitable for the passage of fluids or gases that may be utilized in a given procedure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki to utilize n integrated cable comprising an optical fiber core, the optical fiber core surrounded by a plurality of coax cables for transporting sensor data, as taught by Wildes. It would have been advantageous to make the combination for navigating through a patient ([0001] of Wildes).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2009/0323192 to Towndrow et al. (hereinafter “Towndrow”) and U.S. Publication No. 2019/0175301 to Ishikawa.
Regarding claim 12, modified Tsuyuki teaches the endoscope according to claim 6, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein the first sensor and the second sensor are infrared light sensors, and operate in the 700-800 nm range and in the 800-900 nm range, respectively.
However, Ishikawa teaches of an analogous device wherein the first sensor and the second sensor are infrared light sensors, and operate in the 700-800 nm range and in the 800-900 nm range, respectively ([0043]- the near infrared sensor 6 is configured to be able to detect a near infrared ray having a wavelength within a range of 780 nm or more and 860 nm or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki so that the first sensor operates in 700-800 nm range and the second sensor operates in 800-900 nm range, as taught by Ishikawa. It would have been advantageous to make the combination in order to detect a near infrared ray having a wavelength within the corresponding ranges ([0043] of Ishikawa). In addition, the mere duplication of parts requires only routine skill in the art (MPEP 2144.04(VI)(B)) and discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(I)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”) and further in view of U.S. Publication No. 2014/0194686 to Murayama.
Regarding claim 13, modified Tsuyuki teaches the endoscope according to claim 1, but neither Tsuyuki nor Slagle nor Ramesh expressly teach wherein a frame acquisition frequency is at least 60 frames per second and a sampling rate is at least 8 bits per pixel.
However, Murayama teaches an endoscope wherein a frame acquisition frequency is at least 60 frames per second (paragraph 0073-the endoscopic device 100 with this configuration is configured to capture an image and display an image with a frame rate of 60 frames/second) and a sampling rate is at least 8 bits per pixel (paragraph 0088-the captured image data of 10 bits per pixel is obtained by the image capturing unit 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tsuyuki to include a frame rate of 60 frames per second, and a sampling rate of 10 bits per pixel, as taught by Murayama, in order to prevent invalid frame images (paragraph 0012 of Murayama), to prevent the deterioration of the quality of captured images (paragraph 0011 of Murayama), and to capture an image with a high definition image quality (paragraph 0014 of Murayama).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,064,874 to Meester et al. (hereinafter “Meester”) in view of U.S. Publication No. 2013/0271587 to Tsuyuki et al. (hereinafter “Tsuyuki”) in view of U.S. Patent No. 6,330,113 to Slagle et al. (hereinafter “Slagle”) and U.S. Publication No. 2016/0022126 Ramesh et al. (hereinafter “Ramesh”). Claims 1-20 disclose all of the limitations of claims 1-12, but do not disclose certain limitations of claims 1, 4, or 12. However,
Regarding claim 1, Slagle teaches of an analogous device including a further dichroic prism assembly for splitting light in three light components (Fig. 2-color-separation prism assembly, red ray 50, blue ray 42, green ray 52), wherein a first path length travelled by the part of the incoming beam reflected twice inside the first prism towards the first sensor is the same as path lengths travelled by a part of the incoming beam not reflected inside the first prism and entering the further dichroic prism assembly taking into account an adjustment for focal plane focus position difference in wavelengths (paragraph 0165 - light incident along an optical axis O of the objective optical system 51 passes by approximately half (50%) through the joint surface, forms an optical image on the image pickup surface of the image pickup device 17a, with the remaining approximately half being reflected one time, then reflected for the second time).
Additionally, Ramesh teaches of a dichroic prism assembly (Fig. 5- trichroic prism 90) including each of three sensors, (Fig. 5 - first color sensor 108, second color sensor 110, and third color sensor 112) and wavelengths to be detected at the three sensors (Fig. 5 - first color sensor 108, second color sensor 110, and third color sensor 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Tsuyuki and Slagle. to provide each prism in the further dichroic prism assembly with a sensor and arrange the path lengths from the entrance face of the dichroic prism assembly to each of the sensors, as taught by Ramesh et al., in order to receive light and convert the light into electronic signals, which in turn could be transmitted to the processor for processing into analog or digital signals of images to be provided for display, such as to monitor (paragraph 0042 of Ramesh).
Regarding claim 4, You teaches of an analogous device wherein the first prism and the compensator prism have their bottoms aligned (Fig. 10 - first part prism 301 and second part prism 302).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meester so that the first prism and the compensator prism have their bottoms aligned, as taught by You. It would have been advantageous to make the combination in order to simultaneously capture a color image and a depth image ([0003] of You).
Regarding claim 12, Ishikawa teaches of an analogous device wherein the first sensor and the second sensor are infrared light sensors, and operate in the 700-800 nm range and in the 800-900 nm range, respectively ([0043]- the near infrared sensor 6 is configured to be able to detect a near infrared ray having a wavelength within a range of 780 nm or more and 860 nm or less).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meester so that the first sensor operates in 700-800 nm range and the second sensor operates in 800-900 nm range, as taught by Ishikawa. It would have been advantageous to make the combination in order to detect a near infrared ray having a wavelength within the corresponding ranges ([0043] of Ishikawa). In addition, the mere duplication of parts requires only routine skill in the art (MPEP 2144.04(VI)(B)) and discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(I)).
Regarding dependent claims 2, 3, 5-11, and 13, U.S. Patent No. 11,064,874 to Meester discloses the first prism being a pentagonal prism (claim 1), the pentagonal prism has one right angle, two angles a and two angles 225-a, wherein 90 < a < 135 (claim 3), the dichroic prism assembly comprises a second prism (claim 1), the second prism having a cross section with at least five corners with an inside angle of at least 90 degrees (claim 1), a second side of the second prism is provided with a second sensor (claim 5), at least one of the first sensor and the second sensor is an infrared light sensor (claim 7), when light enters the second prism through an entrance face of the second prism (claim 1), the light is partially reflected towards the second sensor (claim 5), thereby travelling a first path length (claim 1), and the light partially enters the first prism (claim 1) and is partially reflected towards the first sensor (claim 5), thereby travelling a second path length (claim 1), wherein the second prism is larger than the first prism so that the first and the second path lengths are the same (claim 1), comprising a further compensator prism connected to the second prism (claim 1), a lens for focussing light onto the dichroic prism assembly (claim 12), using an integrated cable comprising an optical fiber core for providing light from a light engine onto a surgical field to illuminate (claim 14 and claim 17), the optical fiber core surrounded by a plurality of coax cables for transporting sensor data (claim 14 and claim 17), the first sensor and the second sensor are infrared light sensors (claim 7), and a frame acquisition frequency is at least 60 frames per second and a sampling rate is at least 8 bits per pixel (claim 16 and clam 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795